Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant has elected an invention for prosecution.  Applicant has presented a set of claims drawn to a disclosed invention in claims 13-20.  Applicant has presented another set of incomprehensible claims in claims 1-12 whose disclosure cannot be ascertained.  The incomprehensible set is intended to be either: generic to the comprehensible set; or, a distinct species from the comprehensible set.  If it is generic, Applicants have elected an invention by original presentation.  If it is a distinct species, it is unsupported by the Specification, because the Specification can only support comprehensible claims.  The entire onus of experimentation to reduce incomprehensible claims to practice is left to those having ordinary skill in the art at the time of effective filing, who cannot comprehensibly construe the claims.  Thus, Applicants could not have had possession of the content of incomprehensible claims.  Having comprehensibly claimed only one disclosed invention, Applicant thus also elected by original presentation, even if the incomprehensible set were intended to have been drawn to a distinct species.


Claim Construction
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
All of the various claimed “a unit” in claims 1-11, including those in derogation of 112(b);
“image formation unit” and “reading unit” in claims 3, 4, 7-9, and 13-20;
 “a communication unit” in claim 10;
“obtaining” in claim 12; and,

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 U.S.C. 112(a) because the claim purports to invoke 35 U.S.C. 112(f)  but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function. As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor. Accordingly, the disclosure is not commensurate with the scope of the claim.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding independent claims 1 and 12 and claims 2-11, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Further regarding independent claim 1 and claims 2-11, Claims 1-11 recite several instances of “a unit”.  There is insufficient antecedent basis for this limitation in the claim.
Moreover, the repeated use of “a unit” in the dependent claims, for several elements, rises to the level of rendering the independent claim indefinite as well.  This is no typographical error or oversight, but rather, an intentional, repeated recitation of the same element.  Here, there is no reasonable certainty as to which of the several “units” the claimed “unit” of claim 1 refers to.  Furthermore, it is entirely unclear whether these are the same units or not.  The claims are considered as a whole to one having ordinary skill in the art at the time of effective filing to properly construe the claim limitations.  The utter confusion, which the repeated use of “a unit” 
To overcome this rejection, either:
1) specify particular units, such as “a third unit”; or,
2) use “the unit” when referring to the same unit.
Further regarding claims 2, 5, 6, and 10, it is unclear whether infringement occurs when the apparatus is made, or when the user manually inputs data.
Further regarding claims 3 and 7, it is unclear whether infringement occurs when the apparatus is made, or when the user sets the paper-sheet.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.





Claims 1-12 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by, or alternatively, under 35 U.S.C. 103 as being rendered obvious by, well known prior art.
Examiner assumes arguendo, without conceding, that the incomprehensible set of claims is generic to the invention elected in claims 13-20.
	Examiner takes official notice that it is well known to cut form feed sheets into sizes appropriate for the job, or sizes appropriate for a user’s desired magnification of some region.
The claims, as best as can be understood by Examiner, read on sending a job to printer with a form feed sheet of known type, with either the job or user specifying the size of the print.  
Examiner takes official notice that reading units that image conveyed sheets are well known to effect proper registration of the printed image to the edges of the sheet.
The claims, as best as can be understood by Examiner, read on imaging an incoming sheet, on which a job is to be printed, then adjusting print parameters, such as exposure timing or skew, so that the image registers with the edges of the sheet.
.

Claims 13-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Adachi et al., U.S. Pat. No. 4,984,020.
Regarding independent claim 13, an image formation apparatus, including:
a plurality of cassettes configured to detect (when the paper fits in the cassette, it detects that its size is smaller than the maximum size that can fit) and set (each cassette has a maximum size that can fit in it, and thus each cassette inherently sets a size) a paper-sheet size of a paper-sheet stored therein, in which one paper-sheet profile can be commonly set in the plurality of cassettes storing paper-sheets of the same paper-sheet type but different paper-sheet sizes (each cassette only sets the maximum size of the sheet that can fit, and thus one paper-sheet profile inherently “can be” commonly set so long as the sheets do not exceed the maximum size of the sheet that can fit, noting that “can be” is distinct from “is”), wherein the image formation apparatus comprises:
an image formation unit (fig 1) configured to form an image on the paper-sheet fed from the cassette based on a print job;
a reading unit (fig 2) configured to be capable of reading the paper-sheet on which the image is formed by the image formation unit;
a registration unit configured to register an adjustment value for adjusting a print position for a first size to the one paper-sheet profile based on a result of reading a paper-sheet of the first size that is fed by a cassette storing the paper-sheet of the first size and on which a predetermined 
Regarding claim 14, wherein the one paper-sheet profile is prepared for each paper-sheet type (the paper-sheet profile is “prepared” by stacking sheets having some inherent characteristics into the cassette).
Regarding claims 15-17, in each of these cases, it still detects the skew and prints accordingly depending on measured skew onto paper with some inherent characteristic.
Regarding claims 18 and 19, these claims are inherently met whenever a job includes only one paper type and size.


Claim Rejections - 35 USC § 103
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Adachi et al., U.S. Pat. No. 4,984,020, in view of Nishimura et al., U.S.P.G. Pub. No. 2017/0131671.
Adachi teaches wherein the reading unit is arranged upstream of the image formation unit in a conveyance path through which the paper-sheet fed from the cassette is conveyed.
Adachi fails to teach wherein the reading unit is arranged downstream of the image formation unit in a conveyance path through which the paper-sheet fed from the cassette is conveyed, and
the adjustment value registered by the registration unit based on the result of reading the predetermined image formed on a paper-sheet of a first page in the first size by the image formation unit based on the print job is used to form an image on a second page in the first size that follows the first page in the print job by the image formation unit.

It would have been obvious to one having ordinary skill in the art at the time of effective filing to provide those limitations.  One having ordinary skill in the art at the time of effective filing would have done so in order to provide prints on both sides with uniform borders.


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references teach detecting paper type, size, and skew and registering data and operating parameters to conform to the measurements: Kitamura, U.S.P.G. Pub. No. 2019/0302670; Watanabe et al., U.S.P.G. Pub. No. 2019/0212684; Naruse et al., U.S.P.G. Pub. No. 2016/0154357; and, Aiyama, U.S.P.G. Pub. No. 2006/0045547.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209.  The examiner can normally be reached on M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852